764 N.W.2d 576 (2009)
Ghassan M. SAAB, Plaintiff/Counter-Defendant-Appellee/Cross-Appellant,
v.
Alice FARAH, Defendant/Counter-Plaintiff-Appellant/Cross-Appellee.
Docket Nos. 137664, 137665. COA Nos. 278384, 278772.
Supreme Court of Michigan.
May 8, 2009.

Order
On order of the Court, the application for leave to appeal the October 2, 2008 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
MARKMAN, J. (dissenting).
Because I believe the lower courts erred in their interpretation of the parties' property *577 settlement agreement (PSA), I dissent. In particular, I believe the trial court erred in determining that the PSA only allowed for the division of "marital assets." Instead, the parties stated that any non-disclosed "real or personal as sets," without further limitation, were subject to judicial division. By contrast, when the parties intended to refer to "marital assets," they clearly knew how to communicate this, because they used this specific phrase in other provisions of the PSA.
CORRIGAN, J., joins the statement of MARKMAN, J.